DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 03/17/2022. In the current amendments, claims 1, 4, 7-9, and 12 are amended. Drawings Fig. 2 and Specification [0021] are amended. Claims 1-14 are pending and have been examined.
In response to amendments and remarks filed on 03/17/2022, the objection to Drawings, the 35 U.S.C. 112(f) Claim Interpretation, the 35 U.S.C. 112(a) rejection, and the 35 U.S.C. 101 software per se rejection put forth in the previous Office Action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Keith Baxter (Registration No. 31233), on 05/16/2022.




The application has been amended as follows- Claims 1, 5, 7, and 12 are amended, Claim 4 is cancelled, and Specification paragraphs [0021] & [0036] are amended: 

1 (Currently Amended) A neural network architecture comprising:
at least one integrated circuit to implement 
a first and second input channel;
a first and second output channel; and
a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments with the different statistical moments input on the first and second input channels, the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel;
wherein the processing path provides an output on the second output channel indicating an uncertainty of results expressed on the first input channel.

4 (Cancelled)

5 (Currently Amended) The neural network architecture of claim [[4]] 1 wherein the weights are obtained by training with inputs on the second input channel having a statistical moment selected from 
7 (Currently Amended) The neural network architecture of claim 3 wherein each gated recurrent unit provides a set of functional elements operating on inputs to the gated recurrent unit to produce outputs from the gated recurrent unit wherein each functional element provides two halves processing signals associated, respectively, with a first output signal on the first output channel and a second output signal on the second output channel wherein each of the two halves 

12 (Currently amended) A method of processing data with a neural network comprising:
at least one integrated circuit to implement 
a first and second input channel;
a first and second output channel; and
a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments input on the first and second input channels, the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel;
the at least one integrated circuit further implements steps of:
(a) training the units with a training set having multiple examples providing a series of data by extracting two different moments across the examples aligned with common indices of the series of data and providing the two different moments to the first and second input channels;
(b) operating the neural network as trained in step (a) by providing a series of data to the first input channel; and
(c) receiving from the an uncertainty of results expressed on the first input channel 

Amendments to Specification [0021] and [0036]:
Amendment to paragraph [0021]:

[0021] The weights may be obtained by training with inputs on the second input channel having a statistical moment selected from an exponential family of distributions.

Amendment to paragraph [0036]:
[0036] Referring now to Fig. 1, a neural network architecture 10 may provide for a set of logical units 12a-12c (only three shown for clarity) providing inputs 14 for receiving moment data (as will be discussed below) and producing outputs 16 for passing that moment data to a succeeding unit 12 or to a decoder network 18. For all neurons 12 except for the last, the outputs 16 are termed hidden or latent outputs. The decoder network 18 may provide user output 20 of the neural network architecture 10, this user output 20 including both prediction data and uncertainty data as will be discussed below. The uncertainty data may be further processed by a threshold detector 92 to provide an alarm output 24 indicating that the prediction data is highly uncertain.

Allowable Subject Matter
Claims 1-3 and 5-14 allowed. These claims are renumbered as claims 1-13 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a neural network architecture. None of the prior arts, either alone or in combination, teaches the following limitations:
...a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments with the different statistical moments input on the first and second input channels, the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel;...

Independent claim 12 is directed to a method of processing data with a neural network. None of the prior arts, either alone or in combination, teaches the following limitations:
...a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments input on the first and second input channels, the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel;...

The closest prior arts of record are the following:
Hefron et al. (“Deep long short-term memory structures model temporal dependencies improving cognitive workload estimation”) teaches training deep LSTM models with feature combinations associated with statistical moments features. This prior art does not teach a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments with the different statistical moments input on the first and second input channels wherein the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel.
Widmann et al. (US 2019/0378051 A1) teaches an ensemble machine learning system coupled to a graph module storing a graph structure wherein a collection of entities and the relationships between those entities forms nodes and connection arcs between the various nodes. This prior art does not teach a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments with the different statistical moments input on the first and second input channels wherein the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel.
Li et al. (“A Spiking Recurrent Neural Network”) teaches a spiking recurrent neural network implementing an associative memory. This prior art does not teach a processing path from the first and second input channels to the first and second output channels through units having weights trained with respect to data having different statistical moments with the different statistical moments input on the first and second input channels wherein the units providing interaction between data of the first and second input channels and at least one of the units providing a set of functional elements providing a linear transformation of an input to a neuron using weights and offsets followed by a nonlinear transformer preserving a family of a moment distribution of the second input channel.

The primary reason for the allowance of the claims in this case is the inclusion of the features
recited above, now included in the independent claims in combination with the other elements
recited, which are not found in the prior arts of record. Therefore, the present claims are
allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125